DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. KR 10-2019-0099628 filed 4/14/2019, which papers have been placed of record in the file.  
Claims 1-15 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JPH10244765, cited in IDS filed 7/13/2022).
A machine translation of JPH10244765 is provided with this office action. 
	Regarding claim 1: Nakajima is directed to a polyimide based composite film, which comprises a base film comprising a polyimide resin and a functional layer deposited on the base film. 
Example 1 discloses a functional layer A in contact with a base film B, both of which comprise a polyimide. The side of the functional layer is located opposite to the side in contact with the base film is referred to as a first side and when the side of the base film in contact with the functional layer is referred to as a second side, the leveling index is 0.64. Specifically, the surface roughness in Example 1 of the functional layer A is 0.048 µm and a surface roughness of the B side is 0.22 µm, and therefore the leveling index is calculated to be 0.64. 
	Regarding claims 2-3: The surface roughness in Example 2 of the functional layer A is 0.056 µm (Sz1) and a surface roughness of the B side is 0.22 µm (Sz2).
	Regarding claims 5-6: The surface roughness in Example 1 of the functional layer A is 0.048 µm and a surface roughness of the B side is 0.22 µm, and therefore the leveling index is calculated to be 0.64.
	Regarding claims 7-8: Fillers can be added to layer B based film including barium sulfate, silica, and calcium carbonate. 
	Regarding claim 9: The preferred particle size is 5 – 0.01 um.
	Regarding claim 10: The roughness Sz2 in Example 1 is 0.048 and the thickness in Example 1 of the functional layer A is 3 µm. Therefore Equation 2 is calculated to be 0.016.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.
Regarding claim 4: The roughness of layer A Sz1 is at least 0.1 um or more and the roughness of layer B Sz2 is 0.12-1.0 um (abstract Nakajima). While a specific example simultaneously comprises a leveling index of claim 1 as well as Sz2 and Sz1 values within the scope of claim 4 is not mentioned, it would have been obvious to have done so since the Sz2 and Sz2 values are specifically taught as suitable, wherein the Sz2 and Sz1 values are different for layers A and B. Further, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Sz2 and Sz1 values within the scope of claim 4. 
	Regarding claim 11: The roughness of layer B Sz2 is 0.12-1.0 um (abstract Nakajima) and the thickness in Example 1 of the functional layer A is 3 µm. Therefore Equation 2 is calculated to be within the scope of 0.14 to 0.6. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 12-14: Nakajima doesn't specifically recite properties of surface polarity index, contact angle, elongation, haze, yellow index, modulus, or transmittance. 
However, the polyimide based composite produced in Nakajima is substantially identical to the polyimide based composite produced in the instant invention. Specifically, the polyimide layer comprising 1,3-bis (3-aminophenoxy) benzene and 4'-benzophenonetetracarboxylic dianhydride to which 0.2 wt% silica is added to layer A and 6 wt% silica added to layer B. This is substantially identical to the polyimide based composite film of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Nakajima suggests a polyimide based composite within the scope of the claims 12-14. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Allowable Subject Matter
	
	Claim 15 is allowed. Specifically, Nishiyama is directed to a sheet laminate with a metal foil, and a semiconductor device. Therefore, the resin sheet could not be used for a cover window on a display panel as recited in claim 15. 

	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764